Citation Nr: 1309605	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served with the Air National Guard of Maryland from September 1980 to April 2001 and served on active duty with the United States Air Force from May 2001 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral shin splints and assigned a noncompensable rating, effective June 2, 2005.

In February 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and a copy of this transcript has been associated with the claims folder.  Subsequently, the Board initially remanded the matter to the AMC for additional development in July 2009 and denied the claim in an August 2011 decision.

The Veteran appealed the Board's August 2011 decision to the Court of Appeals for Veterans Claims (Court), which, in an August 2012 Order granting a Joint Motion for Remand, vacated the Board's August 2011 decision denying the Veteran's claim for a higher initial rating for bilateral shin splints and remanded the claim to the Board for action consistent with the Joint Motion.  

The issue of entitlement to vocational rehabilitation benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In May 2006, the RO granted service connection for bilateral shin splints and assigned a noncompensable disability rating, effective June 2, 2005.  In June 2006, the Veteran filed Notice of Disagreement, contending that his condition, described in December 2005 as "pain along shin bones in both legs" was "more than shin splints," as it had lasted for over three years, had worsened with time, was not alleviated by use of orthotic inserts, significantly reduced his ability to walk or exercise, and involved separation of the muscle from the bone.  At his February 2009 hearing, the Veteran again asserted that his "muscles actually detach from my bone," and that his shin pain had worsened to include soreness of the knees, ankles, back of legs, calves, and Achilles tendon, the last described as "so tight" that he thought it was "just going to break."
  
Review of the service treatment records show that from June 2004 to October 2004, his complaints of bilateral shin pain resulted in diagnoses of not only shin splints, but also posterior tibialis tendinopathy and possible periostitis, which is chronic inflammation of the specialized connective tissue covering all the bones of the body, marked by tenderness, swelling of the bone, and aching pain.  See Dorland's Illustrated Medical Dictionary 1437 (28th ed. 1994).  Furthermore, December 2006 VA treatment records and a May 1981 treatment record from the Veteran's National Guard service note a surgical history of right leg osteochondroma resection, and the May 1981 record notes that the Veteran's recurrent pain at the site was "probably early recurrence of the osteochondroma" following review of x-rays.  An osteochondroma is "[a] benign tumor consisting of projecting adult bone capped by cartilage projecting from the lateral contours of endochondral bones."  See Dorland's Illustrated Medical Dictionary 1366 (28th ed. 1994).  

The claim on appeal before the Board is an original claim for benefits for bilateral shin pain, placed in appellate status by disagreement with the initial rating assigned for the solitary diagnosis of shin splints, and not a new claim for an increased rating for service-connected shin splints.  See generally Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (emphasizing the difference between a new claim for an increased rating and an appeal of an initial rating).  Consequently, all theories of establishing entitlement to the benefit sought by the Veteran, including theories based on other diagnoses provided for the Veteran's claimed symptoms in the evidentiary record developed during the pendency of his claim, are part of the claim on appeal.  Hillyard v. Shinseki, 24 Vet. App. 343, 355 (2011); but see Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (holding that an NOD or substantive appeal cannot confer jurisdiction on the Board to review claims that are wholly separate and distinct from the claim presented to and adjudicated by the RO); see generally Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (explaining that treating separate diagnoses of the same reported symptoms as separate claims during initial adjudication unnecessarily multiplies the procedural requirements involved in filing, developing, and adjudicating a claim and risks erroneous assignment of a later effective date).

However, although the Board's jurisdiction over all diagnoses provided for the symptoms claimed by the Veteran during the adjudication of his claim for benefits is established, remand is nevertheless appropriate where the Board cannot adjudicate these issues without prejudice to the Veteran.  Young v. Shinseki, 25 Vet. App. 201, 203; Jarrell, 20 Vet. App. at 332; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Here, the appeal cannot be fairly adjudicated before the Veteran is provided with an additional VA examination, as the current examination reports of record are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Under 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012), the duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria.  See id.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis on the limitations of activity imposed by the disabling condition.  38 C.F.R. § 4.1 (2012).  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.

On remand, the Veteran should be provided with an appropriate VA examination where the examiner considers his entire relevant medical history, including all past diagnoses to which his complaints of bilateral shin pain have been attributed, including posterior tibialis tendinopathy and periostitis, and his history of a surgical resection of an osteochondroma.  See Stefl, 21 Vet. App. at 123; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The examiner must also report the current manifestations of the Veteran's bilateral lower extremity disability, currently diagnosed as shin splints, and provide all examination data necessary for a fully informed evaluation under the applicable rating codes.  See Stefl, 21 Vet. App. at 123; 38 C.F.R. §§ 4.1, 4.2.  In providing this information, the examiner must consider the Veteran's descriptions of his symptoms, including soreness of the knees, ankles, back of legs, calves, and Achilles tendon; his descriptions of the "tight" feeling of his Achilles tendon; and his assertions that his lower leg muscle detaches from the bone.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).
 
Furthermore, as an April 2008 VA neurology report found that the Veteran's bilateral leg numbness was unexplained by the magnetic resonance imaging (MRI) report of the lumbar spine obtained that month, and October 2004 service records indicate that there may be a correlation between the Veteran's reported bilateral leg pain, variously diagnosed in those records as shin splints, posterior tibialis tendinopathy, and periostitis, and his long history of back pain, the examiner should distinguish the symptoms attributable to the Veteran's service-connected radiculopathy of the right and left lower extremities from the symptoms attributable to shin splints, tendinopathy, periostitis, and/or any other diagnosed condition determined to be related to his bilateral leg pain. 

Lastly, appropriate efforts should be made to obtain any additional VA treatment records for the Veteran showing treatment for his bilateral leg pain, dated since September 2010, as well as any outstanding relevant private treatment records that he would like VA consider in support of his appeal.  38 U.S.C.A. § 5103A(b),(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA health treatment records, related to his bilateral leg pain, from the VA Medical Center in Tampa, Florida, dated since September 2010.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Ask the Veteran to submit any additional relevant private treatment records that he has in his possession, or to identify (i.e. obtain the names, addresses, and approximate dates of treatment) the private medical care providers that have provided treatment for his bilateral leg pain and to furnish signed authorizations for release of these identified records.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.  The RO should make at least two attempts to obtain adequately identified and authorized relevant private records or make a formal finding that further efforts to obtain the records would be futile.  All development efforts should be associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his bilateral lower extremity condition, currently diagnosed and service-connected as bilateral shin splints.  Due to the complexity of the medical issues involved in this case, the examination should be scheduled with an appropriate medical specialist, such as a neurologist, neurosurgeon, and/or orthopedic surgeon.  

The claims file and a complete copy of this remand should be reviewed in association with the examination, and the VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays and/or MRIs, if warranted.  If x-rays and/or MRIs are not conducted, the examiner should explain why these tests were not necessary.

The examiner is asked to make the following medical determinations:

(a) Identify and reconcile all musculoskeletal and/or neurological diagnoses and/or impressions provided for the Veteran's bilateral lower extremity condition to date.  Specifically, state whether a change to the previous diagnosis of bilateral shin splints is warranted, and whether this change represents the identification of additional diagnosable disorders, progression of the prior diagnosis, or the correction of an error, and explain the full reasoning for that conclusion.

(b) Specifically determine whether it is at least as likely as not (50 percent or greater probability) that current diagnoses of (i) posterior tibialis tendinopathy or (ii) periostitis are warranted, and fully explain the reason for these findings.

(c) Determine whether it is at least as likely as not (50 percent or greater probability) that any other current diagnosable disorder of the bilateral lower extremities is in any way related to or aggravated by bilateral shin splints, posterior tibialis tendinopathy, or periostitis, and, if so, fully explain the nature of that relationship.

(d) In resolving all currently existing bilateral lower extremity diagnoses, review the Veteran's history of right leg osteochondroma resection and possible recurrence of osteochondroma in May 1981 and explain any relevance this history may have to any currently existing bilateral lower extremity condition.

(e) Once all current diagnoses of the Veteran's bilateral lower extremity condition have been identified, describe all effects on effects on normal excursion, strength, speed, coordination, and endurance attributable to (i) shin splints, (ii) posterior tibialis tendinopathy, (iii) periostitis, or (iv) any other diagnosable disorder found to be related to or aggravated by those disorders, to include any impairment caused by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.
 
(f) Specifically, provide the range of motion of the Veteran's knees and ankles and, if loss of range of motion is found, state which, if any, of the above diagnoses is the cause of this loss of range of motion.

(g) If pain on motion is found, the examiner should state whether this pain is debilitating, i.e., actually affects the normal working movements of the body.  If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation of motion of the knees and/or ankles in terms of degrees, if possible.  Does the Veteran require the use of a cane as a result of functional impairment attributable to his bilateral lower extremity disability?

(h) Critically, determine whether (i) repetitive use or (ii) flare-ups would be productive of additional loss of function of the lower extremities, including impairment caused by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion of the knees and/or ankles is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible. 

(i) Determine whether there is any lower extremity bone nonunion or malunion.  If so, is there any resulting loose motion, deformity, or other disability, and if found, to what extent, i.e., is marked, moderate, or slight?

(j) Lastly, discuss the Veteran's previously diagnosed lower extremity radiculopathy, the April 2008 neurology note and MRI report, and distinguish, to the extent possible, the symptoms attributable to the Veteran's service-connected radiculopathy of bilateral lower extremities and any other bilateral lower extremity disorder diagnosed in accordance with this remand order.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

(4) Review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered, return the case to either the same examiner, or, if found to be warranted, a different specialist with the expertise necessary to answer any unresolved questions.

(5) Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




